Citation Nr: 0908675	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-20 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than July 6, 2000, 
for the award of dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from September 1965 to September 1967 
and from January 1968 to October 1971.  The Veteran died in 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A June 1998 rating decision denied entitlement to service 
connection for the cause of the Veteran's death; the 
appellant was notified of the decision by correspondence 
dated July 7, 1998, but did not appeal.  

3.  On July 6, 2000, the RO received the appellant's request 
to reopen the claim.

4.  The October 2006 rating action granted entitlement to DIC 
due to a service-connected cause of death and assigned an 
effective date from July 6, 2000.

5.  There is no evidence of any earlier unadjudicated formal 
or informal claim.




CONCLUSION OF LAW

The criteria for an effective date prior to July 6, 2000, for 
the award of DIC have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in a 
letter from the RO dated in April 2007.  That letter notified 
the appellant of VA's responsibilities in obtaining 
information to assist in completing her claim and identified 
her duties in obtaining information and evidence to 
substantiate her claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman also found that the VCAA notice 
requirements applied to all elements of a claim.  The April 
2007 letter in this case provided adequate notice as to these 
matters.  The notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Earlier Effective Date Claim
Pertinent Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(b)(2)(r) (2008).  

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2008).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2008).  When a claim has been filed 
that meets regulatory requirements an informal request for 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2008).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

In this case, a review of the record reveals that the 
appellant filed her original claim for service connection for 
the cause of the Veteran's death in May 1998.  In a June 1998 
rating decision the RO denied her claim.  The appellant was 
notified of this decision and her appellate rights by 
correspondence mailed to her address of record dated July 7, 
1998.  In correspondence dated in June 2000 she requested 
copies of the Veteran's service treatment records.  On July 
6, 2000, the RO received her request to reopen the claim for 
entitlement to service connection for the cause of the 
Veteran's death.  An October 2006 rating action granted 
entitlement to DIC due to a service-connected cause of death.  
The RO also assigned an effective date from July 6, 2000.  In 
statements in support of the present claim the appellant 
reported that she had appealed the prior rating decision and 
asserted that she had not been adequately notified of the 
prior decision and of her appellate rights.

Based upon the evidence of record, the Board finds that 
entitlement to an effective date earlier than July 6, 2000, 
for the award of DIC is not warranted.  VA records show the 
appellant was adequately notified of the June 1998 rating 
decision denying service connection for the cause of the 
Veteran's death and of her rights to appeal at her address of 
record.  There is no document of record that may be 
considered as a timely notice of disagreement from that 
decision.  The appellant does not assert that the June 1998 
decision was clearly and unmistakably erroneous and the Board 
finds there is no indication of CUE upon review of that 
decision.  The June 1998 rating decision is final.  The 
record shows the appellant's request to reopen her claim was 
received by VA on July 6, 2000, and there is no evidence of 
any earlier unadjudicated formal or informal claim.  
Therefore, the appeal must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an effective date earlier than July 6, 2000, 
for the award of DIC is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


